DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The Examiner acknowledges that the Applicant’s amendments to claim 1 resolves the previous claim objection. Therefore, the previous claim objection of claim 1 has been withdrawn.
Drawings
The Examiner acknowledges that the Applicant’s amendments to the drawings resolves the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
However, the drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Currently there is no single embodiment shown in the Applicant’s drawings where both a) each of the plurality of ring structures surrounds at least two of the pixels (as required by claim 1) and b) the first pixel units are, the second pixel units and the third pixel units are cyclically arranged with a certain order along the first direction, two adjacent pixel unit rows extending along the first direction are arranged with dislocation, and each pixel in a same pixel row extending along the second direction has a same color (as required by claim 5). In fact, the Applicant’s current claim 1 is directed to the features in Applicant’s Fig. 5 (as stated by the Applicant in their REMARKS) while the features in Applicant’s claims 5-8 are not directed to features in Applicant’s Fig. 5 but instead are directed to features in Applicant’s Figs. 3 and 4 (See also 112(a) rejection of claims 5-8 below). The combination of features recited in claims 1 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Similarly, currently there is no single embodiment shown in the Applicant’s drawings where both a) each of the plurality of ring structures surrounds at least two of the pixels (as required by claim 1) and b) the first pixel units are, the second pixel units and the third pixel units are cyclically arranged along the first direction with a certain order, two adjacent pixel unit rows extending along the first direction are arranged with dislocation, and a color of each pixel in a same pixel row extending along the second direction is same (as required by claim 11). In fact, the Applicant’s current claim 1 is directed to the features in Applicant’s Fig. 5 (as stated by the Applicant in their REMARKS) while the features in Applicant’s claims 11-13 are not directed to features in Applicant’s Fig. 5 but instead are directed to features in Applicant’s Figs. 3 and 4 (See also 112(a) rejection of claims 11-13 below). The combination of features recited in claims 1 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, claim 5 recites “the first pixel units are, the second pixel units and the third pixel units are cyclically arranged with a certain order along the first direction, two adjacent pixel unit rows extending along the first direction are arranged with dislocation, and each pixel in a same pixel row extending along the second direction has a same color”. However, claim 1 recites “each of the plurality of ring structures surrounds at least two of pixel units”. Thus, claim 1 is directed to the embodiment shown in Applicant’s Fig. 5 (the only embodiment where each ring structure surrounds at least two pixel units) while claim 5 is directed to the embodiments shown in Applicant’s Figs. 3 and 4. However, the Applicant’s original disclosure (neither drawings nor specification) does not teach a singular embodiment in which each of the plurality of ring structures surround at least two pixel units and each pixel in a same pixel row extending the second direction has a same color. In fact, to the contrary, the only embodiment disclosed by the Applicant in which each of the plurality of ring structures surrounds at least two pixel units has the first and second pixels (Items P1 and P2) in a same row in the second direction such that each pixel in a same pixel row extending the second direction does not have a same color but instead has different colors alternating in the second direction. Further the embodiment in Fig. 5 does not have the features of the first pixel units are, the second pixel units and the third pixel units are cyclically arranged with a certain order along the first direction, two adjacent pixel unit rows extending along the first direction are arranged with dislocation.  Therefore, as the drawings show and the Applicant has explicitly stated in their remarks that claim 1 is directed to the embodiment of Fig. 5, and claim 5 has features mutually exclusive with the features shown in the embodiment of Fig. 5, claim 5 constitutes new matter. Appropriate changes should be made to remove the new matter from the claim. 
Claims 6-8 are also rejected under 35 USC 112(a) as they depend from and include all of the limitations of rejected claim 5.
Regarding claim 11, claim 11 recites “the first pixel units are, the second pixel units and the third pixel units are cyclically arranged with a certain order along the first direction, two adjacent pixel unit rows extending along the first direction are arranged with dislocations, and a color of each pixel in a same pixel row extending along the second direction is same”. However, claim 1 recites “each of the plurality of ring structures surrounds at least two of pixel units”. Thus, claim 1 is directed to the embodiment shown in Applicant’s Fig. 5 (the only embodiment where each ring structure surrounds at least two pixel units) while claim 11 is directed to the embodiments shown in Applicant’s Figs. 3 and 4. However, the Applicant’s original disclosure (neither drawings nor specification) does not teach a singular embodiment in which each of the plurality of ring structures surround at least two pixel units and each pixel in a same pixel row extending the second direction has a same color. In fact, to the contrary, the only embodiment disclosed by the Applicant in which “each of the plurality of ring structures surrounds at least two pixel units” has the first and second pixels (Items P1 and P2) in a same row in the second direction such that each pixel in a same pixel row extending the second direction does not have a same color but instead has different colors alternating in the second direction. Further the embodiment in Fig. 5 does not have the features of the first pixel units are, the second pixel units and the third pixel units are cyclically arranged with a certain order along the first direction, two adjacent pixel unit rows extending along the first direction are arranged with dislocation.  Therefore, as the drawings show and the Applicant has explicitly stated in their remarks that claim 1 is directed to the embodiment of Fig. 5, and claim 11 has features mutually exclusive with the features shown in the embodiment of Fig. 5, claim 11 constitutes new matter. Appropriate changes should be made to remove the new matter from the claim. 
Claims 12 and 13 are also rejected under 35 USC 112(a) as they depend from and include all of the limitations of rejected claim 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, claims 1 and 17 recite “the plurality of elongated-shape structures and columns of the photo spacers are arranged alternatively in a first direction”. However, Claims 1 and 17 also recite “…ring structures surrounds at least two of pixel units of the plurality of pixel units, and the at least two pf pixel units are separated by a corresponding photo spacer of the plurality of photospacers…”. While the language of each limitation taken in isolation is definite and clear, the two limitations considered in the single claim of either of claims 1 or 17 renders the language indefinite as it is unclear how the photo spacers can be both a) in columns and arranged alternatively with the elongated structures while at the same time b) separating two pixel units inside of a ring structure (the ring structure of which is part of an elongated structure). In other words, it is unclear how a photo spacer of the plurality of photo spacers can both alternate with the elongated structures and be within an elongated structures. However, to promote compact prosecution the Examiner interprets the language to be that the corresponding photo spacer is a unique photo spacer from the plurality of photo spacers which, in a plan view, are in columns. It is recommended that the Applicant amend the language of “separated by a corresponding photo spacer of the plurality of photo spacers…” to “separated by a corresponding photo spacer”. This type of amendment would allow for the corresponding photo spacer and plurality of photo spacers to be unique structures such that they could appear in different parts of the display panel while still allowing for the possibility that the corresponding photo spacer and the plurality of photo spacers all have the same individual structures. The Examiner invites the Applicant to contact him if further clarification regarding the suggested amendment is desired. Appropriate correction is required.
Claims 2-16 and 18-19 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claims 1 and 17, respectively.
Regarding claims 17, claim 17 recites “each of the plurality of pixel units having across corners and sides” and “pixels in a same row of the array are aligned through across corners”. However, it is unclear what the Applicant is claiming with these limitations. Specifically it is unclear what feature in the Applicant’s drawings and specification constitutes “across corners and sides”. Different interpretations of the language “across corners and sides” may be a) sides and corners that are across from each other in a single pixel or b) sides and corners of adjacent pixels that are mirrored across an imaginary line between the two adjacent pixels. Further, the identification of “a plurality of pixel units” having across corners and sides and identification of “pixels” in a same row being aligned through across corners makes it unclear whether the across corners and sides applies to a pixel or pixel unit.  As it is unclear what constitutes “across corners and sides”, it is also unclear how pixels are aligned through “across corners”. Appropriate changes should be made to clarify how the pixels are arranged/aligned and further clarify what constitutes “across corners and sides”. The Applicant should also consider amending the drawings which may help clarify what constitutes “across corners and sides”, should the Applicant continue to use that language in the claim. For purposes of compact prosecution, the Examiner interprets the language to require that all of the corners protruding in a 1st direction of all of the pixels in a given row are all present along an imaginary straight line. This is consistent with interpretation B) offered by the Examiner above and is also consistent with the Applicant’s Figs. 6 and 7. 
Claims 18 and 19 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 17.
Allowable Subject Matter
Claims 1 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest the combination of limitations including where no portion of the plurality of strip-shaped structures is located between two adjacent openings, a photo spacer of the plurality of photo spacers is located between the two adjacent openings, an orthographic projection of the metal connection layer on the substrate has no overlapping with an orthographic projection of the plurality of photo spacers.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fig. 2 of Yim et al. (US 2015/0200237) teaches strip shaped structures that alternate in a plan view with columns of photo spacers. However, Yin does not teach where no portion of the plurality of strip-shaped structures is located between two adjacent openings, a photo spacer of the plurality of photo spacers is located between the two adjacent openings nor an orthographic projection of the metal connection layer on the substrate has no overlapping with an orthographic projection of the plurality of photo spacers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891